Third District Court of Appeal
                               State of Florida

                        Opinion filed August 25, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1825
                       Lower Tribunal No. 19-21551
                          ________________


                             Pedreiras, Inc.,
                                  Appellant,

                                     vs.

                    Federal Insurance Company,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Antonio Arzola, Judge.

     Mark E. Buechele (Davie), for appellant.

      Martin | Hild, P.A., and Gregory S. Martin and Callie E. Waers
(Maitland), for appellee.


Before HENDON, GORDO, and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Ins. Co. of N. Am. v. Jetstar Dev., Inc., 515 So. 2d 272

(Fla. 4th DCA 1987).




                                    2